Title: From George Washington to Major General Alexander McDougall, 8 April 1778
From: Washington, George
To: McDougall, Alexander



Dear Sir
Head Quarters Valley Forge 8th April 1778

I have been favd with yours of the 29th March and 3d instant. The Fleet which arrived in Delaware, as mentioned in mine of the 31st ulto, came from N. York; but they had very few troops on board, so that if those transports, which were at the Hook with Troops, have sailed, I know not certainly where they are gone. General Lee, who came out of Philada a few days ago upon parole, says he thinks they were to go to Rhode Island to replace some troops which were to be brought from thence to New York.
The practicability of the Enterprize mentioned in mine of the 31st ulto will depend intirely upon circumstances and must be still, as it was then, left to your own good judgment and that of the Gentlemen with whom I desired you to consult—The sending on Van Schaiks Regiment must also depend upon the intelligence you receive from New York. If you find that the Enemy are not in a situation to make an attempt upon you, but still too strong for you to attempt any thing against them with a probability of success, I would have you, in that Case, send the Regiment forward as quick as possible.
The number of Men in parsons’s Brigade admitted to Furlough amazes me. Their terms must certainly be by this time expired, and I beg that Genl Parsons may exert himself in having them collected and

brought to their Regiments, as all the Officers of other Regiments who have men absent upon that account ought to do.
The Recruits who have not had the small Pox and who are intended for the Regiments with this Army ought not to halt or touch at the places where the Hospitals are. If they do, they will more than probable take the infection and be seized with the distemper upon the Road. An Officer may be posted at some convenient place in Connecticut to give them directions in this matter. I am with great Regard Dear Sir Your most obt Servt

Go: Washington

